Citation Nr: 0701726	
Decision Date: 01/22/07    Archive Date: 01/25/07

DOCKET NO.  05-12 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma


THE ISSUES

1.	Whether new and material evidence has been presented to 
reopen a claim for entitlement to service connection for 
hepatitis.  

2.	Whether new and material evidence has been presented to 
reopen a claim for entitlement to service connection for a 
right shoulder disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel 


INTRODUCTION

The veteran served on active duty from August 1959 to August 
1962. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from an August 2004 RO decision.  

A letter from the veteran in March 2006 requested a hearing 
before the Board.  A hearing was scheduled in June 2006, 
however, the veteran did not appear.  The Board will proceed 
with review of the veteran's claim.  


FINDINGS OF FACT

1.	By an unappealed October 1963 rating decision, the RO 
denied the veteran's service connection claim for a right arm 
disability because the service medical records indicated that 
the injury preexisted service and there was no evidence of 
in-service aggravation.  

2.	By an unappealed August 1969 rating decision, the RO 
denied the veteran's service connection claim for hepatitis 
because an October 1963 VA examination revealed no residuals 
of the infectious hepatitis.  

3.	Evidence received subsequent to the 1963 and 1969 RO 
decisions is evidence not previously submitted to the RO.  
The evidence does not relate to an unestablished fact 
necessary to substantiate the claim and does not present a 
reasonable possibility of substantiating the veteran's claim.


CONCLUSIONS OF LAW

1.	The October 1963 rating decision is final.  38 U.S.C. 
§ 4005(c) (1958, Supp. 1962); 38 C.F.R. §§ 3.104 (1956, Supp. 
1963).
2.	The August 1969 rating decision is final.  38 U.S.C. 
§ 4005(c) (1964); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1969).

3.	New and material evidence has not been submitted and the 
claim for entitlement to service connection for hepatitis is 
not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156 (2006).  

4.	New and material evidence has not been submitted and the 
claim for entitlement to service connection for a right 
shoulder disability is not reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.159 (2006).  The 
notice must: (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004).  

The RO sent correspondence in July 2003, April 2004, and May 
2004; rating decisions in September 2003 and August 2004; and 
a statement of the case in March 2005.  The above documents 
discussed specific types of evidence, the applicable legal 
requirements, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decisions.  VA made all 
efforts to notify and to assist the appellant with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.  The Board finds that even if there 
is any defect with regard to the timing or content of any of 
the notices sent prior to the RO's initial adjudication, that 
defect is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant has had a meaningful opportunity to participate 
effectively in the processing of the claim with an 
adjudication of the claim by the RO subsequent to receipt of 
the required notice.  VA effectively complied with all of the 
required elements under VA's duty to notify claimants prior 
to the last adjudication (a March 2005 statement of the 
case).  

Indeed, the veteran has not demonstrated how any defective 
notice has prejudiced him in the essential fairness of the 
adjudication.  Thus, there has been no prejudice to the 
veteran, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Overton v. Nicholson, 20 Vet. App. 427 (2006); Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006); cf. Locklear 
v. Nicholson, 20 Vet. App. 410, 415-16 (2006) (duty to notify 
does not extend in perpetuity or impose duty on VA to provide 
notice on receipt of every piece of evidence or information).  
Thus, VA satisfied its duty to notify the appellant.  

Also, VA has obtained all relevant, identified and available 
evidence needed for adjudication of the claim and has 
notified the appellant of any evidence that could not be 
obtained.  VA has also examined the veteran.  Thus, VA has 
satisfied both the notice and duty to assist provisions of 
the law.  The Board now turns to the merits of these claims.

Laws and Regulations

Evidence must be new and material to reopen a previously 
disallowed claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  In 
this case, October 1963 and August 1969 RO decisions denied 
the veteran's claim for service connection for hepatitis and 
a right shoulder injury.  The RO concluded that no residuals 
of hepatitis existed when the veteran was discharged and the 
service medical records indicated that the veteran's right 
shoulder injury preexisted service and was not aggravated in 
service.  The veteran did not appeal these decisions and they 
became final.  See 38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 
C.F.R. § 3.156.  As such, the Board will address the evidence 
submitted since the 1969 RO decision.  

The definition of "new and material evidence" was revised in 
August 2001.  For claims filed on or after August 29, 2001, 
as in this case, new evidence means existing evidence not 
previously submitted to agency decisionmakers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156.  

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303. 

"A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between the disability and an injury or 
disease incurred in service."  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  To establish service connection for a 
claimed disorder, there must be (1) medical evidence of 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service occurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999); see also Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

A pre-existing injury or disease is considered to have been 
aggravated by active service if there is an increase in 
disability during service, unless there is a specific finding 
that the increase in disability is due to the natural 
progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).  Aggravation is not conceded where the disability 
underwent no increase in severity during service based on all 
the evidence of record pertaining to the manifestations of 
the disability prior to, during, and subsequent to service.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b); Falzone v. Brown, 8 
Vet. App. 398, 402 (1995) (providing that the presumption of 
aggravation created by section 3.306 applies only if there is 
an increase in severity during service).

Temporary or intermittent flare-ups of a pre-existing injury 
or disease are not sufficient to be considered "aggravation 
in service" unless the underlying condition, as contrasted 
with symptoms, has worsened.  Hunt v. Derwinski, 1 Vet. App. 
292, 297 (1991); Green v. Derwinski, 1 Vet. App. 320, 323 
(1991); Jensen v. Brown,  
4 Vet. App. 304, 306-307 (1993).  A "lasting worsening of the 
condition" or a worsening that existed not only at the time 
of separation but one that still exists currently is 
required.  Routen v. Brown, 10 Vet. App. 183, 189 (1997); see 
Verdon v. Brown, 8 Vet. App. 529, 538 (1996).  

In this case, the veteran has submitted numerous medical 
records since 1969 from VA examinations and private treatment 
providers.  The Board will evaluate if these medical records 
are new and material evidence.

Hepatitis

The veteran asserts that he contracted hepatitis A in October 
1960 and spent 2 weeks in the hospital.  

The service medical records indicate that the veteran did 
receive treatment for hepatitis in service in November 1960.  
In a January 1961 follow up examination for hepatitis there 
were no residuals and the veteran was released to full duty.  

An August 1962 Report of Medical Examination also does not 
indicate any residuals from hepatitis, although is does 
mention that the veteran was treated for jaundice in 1960.  
An October 1963 VA examination revealed no residuals of 
hepatitis.  The RO, in August 1969, denied the veteran's 
service connection claim for hepatitis based on the VA 
examination.  

The medical records submitted after the 1969 RO decision are 
new evidence because they have not been previously reviewed 
by the RO.  The medical records, however, are negative for 
any current diagnosis or treatment for hepatitis or residuals 
of hepatitis.  As there is no medical evidence of a current 
disability stemming from hepatitis or residuals of hepatitis 
as is required for service connection, this evidence cannot 
raise a reasonable possibility of substantiating the claim.  
Therefore, this evidence is not material and cannot reopen 
the veteran's claim for service connection.  

Right Shoulder Disability

The veteran also claims that he was in a vehicle accident 
while stationed in Korea in March 1960 that aggravated a 
preexisting injury to his right shoulder and arm.  The 
veteran asserts that he was treated for a shoulder injury in 
service.  

In an August 1959 Report of Medical History, the veteran did 
not report a problem with his right shoulder or elbow.  An 
examination of the veteran's upper extremities in August 1959 
was normal.  

In September 1969, the veteran complained of pain in his arm 
related to "football."  In February 1960, the veteran was 
also seen for pain in his right arm from an "old football 
injury."  The veteran reported a two year history of pain in 
his right arm.  

In November 1961, the veteran received treatment for pain in 
his right shoulder, which was possibly dislocated while 
playing basketball.  The patient reported 2 prior 
dislocations.  In July 1961 the veteran reported swelling in 
his right arm from an "old injury."  The examining 
physician noted the exam was negative.  

In June 1962, the veteran was examined for pain in his right 
arm, secondary "of old injury" and an x-ray was conducted.  
The x-ray showed that the acromioclavicular joint was normal.  
The humeral head appeared normal.  There was a suggestion of 
minimal cystic changes in the inferior portion of the glenoid 
fossa.  Nothing else was remarkable.  

In an August 1962 Report of Medical History, the veteran 
reported that he had a painful or "trick" shoulder or 
elbow.  A physician noted that the veteran was treated 
adequately for swollen joints, right shoulder - bursitis - 
which produced occasional mild pain.  An examination of the 
veteran's upper extremities in August 1962 was normal.  

The Board notes that there is no indication in the service 
medical records of a vehicle accident that caused an injury 
to the veteran in March 1960.  The service medical records do 
indicate that on several occasions the veteran received 
treatment for pain in his right arm and stated that he 
injured his right arm prior to service.  

In October 1963, the RO denied the veteran's service 
connection claim for a right arm disability based on the 
service medical records and concluded that the veteran's 
right arm injury preexisted service and there was no evidence 
of in-service aggravation.  

Subsequent to the 1963 RO decision, the veteran submitted 
several medical records from 1991-2004.  In July 1991, the 
veteran complained of pain radiating from the back of his 
neck and right shoulder.  The veteran reported that he was 
involved in a motor vehicle accident in 1960 when serving in 
Korea.  The veteran had little pain then but now develops 
pain especially to the right shoulder preventing him from 
doing his daily physical work.   The veteran continued to do 
his work as much as he could despite the pain.  The veteran 
had no trouble with range of motion of the right shoulder, 
but range of abduction was limited to 40 degrees.  The 
veteran had numbness in the right arm but no sensitivity of 
motor loss. The physician diagnosed the veteran with post 
traumatic arthritis.  The Board notes that there is no 
indication that the physician reviewed the veteran service 
medical records. 

Private medical records from 2001-2003 were negative 
regarding a right arm or shoulder disability.  

VA medical records from 2003-2004 note that the veteran had 
pain in his right and left arms.  The veteran was diagnosed 
with degenerative joint disease, however, there is no 
indication that this condition is related to service.  

This evidence submitted after the 1963 RO decision is new 
because it has not previously been reviewed by the RO.  This 
evidence, however, is not material because it does not relate 
to whether or not the preexisting shoulder injury was 
aggravated in service, as is required for service connection.  
The evidence submitted does not establish that there was an 
increase in the veteran's disability during service or that 
there was a lasting worsening of the disability that existed 
at the time of separation which is necessary to substantiate 
the claim.  In fact, the discharge examination indicated that 
the veteran's arm and shoulder were normal.  The evidence 
appears to demonstrate that the veteran's condition has not 
increased in severity as there is currently pain and swelling 
just as the veteran reported while in service due to the 
preexisting injury.  

Therefore, the evidence submitted is not material regarding 
the veteran's right shoulder disability. 


ORDER

The claim for service connection for hepatitis remains 
denied.  

The claim for service connection for right shoulder 
disability remains denied.  



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


